378 F.2d 373
OWEN BROTHERS PACKING COMPANY, Inc., Appellant,v.Sam William FORTENBERRY, Appellee.
No. 23721.
United States Court of Appeals Fifth Circuit.
April 21, 1967.

Thomas Y. Minniece, Meridian, Miss., for appellant.
E. Donald Strange, Asst. U.S. Atty., Jackson, Miss., Alan S. Rosenthal, Robert C. McDiarmid, Attys., Dept. of Justice, Washington, D.C., for appellee.
Before RIVES, COLEMAN and GODBOLD, Circuit Judges.
PER CURIAM:


1
This appeal is from a judgment for $520.00 and interest as damages for the denial of appellee's re-employment rights under section 9 of the Universal Military Training and Service Act, 50 U.S.C.App. 459.  The facts of the case and the reasoning of the district court are set forth in an able opinion1 with which we agree.  The judgment is affirmed.



1
 Reported in D.C., 267 F.Supp. 605